SUPPLEMENT Dated June 14, 2010 To the Current Prospectus ING Simplicity Variable Annuity Issued By ING USA Annuity and Life Insurance Company Through its Separate Account B This supplement updates the prospectus. Please read this supplement carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. The following change applies to the investment portfolio that is currently available under your contract. The change consists of a subadviser change. The investment objective of the portfolio is unchanged. The explanatory parenthetical clarifies the specific change for the investment portfolio. Appendix A is hereby amended as follows (with the list of available investment portfolios at the front of the prospectus revised accordingly). Fund Name and Investment Adviser/Subadviser Investment Objective ING Partners, Inc. 7337 East Doubletree Ranch Road, Scottsdale, AZ 85258 ING Van Kampen Equity and Income Portfolio Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Investment Subadviser: Invesco Advisers, Inc. (formerly known as Van Kampen) Simplicity  SIMPVA-10 06/14/2010
